DETAILED ACTION
	This Office action is in response to amendment filed June 6, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 11-14, and 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, and 16-22 of copending Application No. 16/285,839 (reference application) in view of TAKAHASHI et al (2014/0030643). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed composition would extend the grant to the same or similar invention wherein a repeating unit of formula (1) as claimed here is also recited in copending application 16/285,839, see below

    PNG
    media_image1.png
    624
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    77
    309
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    514
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    861
    657
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    650
    638
    media_image5.png
    Greyscale

Claim 14 recites the following:
    PNG
    media_image6.png
    757
    647
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    837
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    807
    663
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    238
    676
    media_image9.png
    Greyscale


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The rejection is repeated wherein it is noted that claim 8 in copending application 16/285,839 has been amended on July 6, 2022 to recite the following:
Claim 1 recites the following:
    PNG
    media_image10.png
    644
    647
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    722
    656
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    834
    658
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    496
    680
    media_image13.png
    Greyscale
  The current claims 1 and 14 recite equivalent acid decomposable groups wherein Rx1, Rx2, and Rx3 are bonded to form a cycloalkyl group and a remaining group represents and alkyl, cycloalkyl or phenyl group.
TAKAHASHI et al report equivalent acid decomposable groups shown here:
    PNG
    media_image14.png
    490
    630
    media_image14.png
    Greyscale

Formula 15 and Formula (8) as recited above meet the claimed unit (b) in claimed 8 of copending application 16/285,839, thus a grant to the current application would extend the claimed invention in 16/285,839 beyond the 20 years from filing.  
	Further the rejection is repeated wherein the newly amended formula A2 to claims 1 and 14 can actually be seen as a repeat unit of Formula 1, thus not limiting the scope of the polymer structural units in the resin (A) of the current application and not altering the claimed scope.
The amended to copending application, claim 8 recites a repeating unit having a lactone structure or a repeating unit having an alicyclic hydrocarbon structure substituted with a polar group.   The recitation of a lactone group repeating unit is recited in dependent claims 5 and 6 the current application, thus any patent to the current application would extend the grant to the claims of the copending application beyond the 20 years from filing.
	The ODP is repeated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over TAKIZAWA et al (2015/0168834) in view of TAKAHASHI et al (2013/0045445) and/or (2014/0030643).
The claimed invention has been recited above and is included by reference.
 TAKIZAWA et al disclose the following copolymer structure P-19 on page 66 shown here:

    PNG
    media_image15.png
    224
    415
    media_image15.png
    Greyscale

The first comonomer meets claimed formula (1), while the second comonomer meets claimed repeating unit (b) as recited in claim 2 and 3 for formula A1.
TAKIZAWA et al lack a working example containing a lactone comonomer as recited in claims 5 and 6, however other equivalent copolymers as reported in TAKIZAWA et al disclose lactone containing units in the copolymer which is known to provide adhesive properties to the substrate.
Further TAKIZAWA et al disclose resins such as P-16 on page 66 which demonstrate functionally equivalent the acid decomposable repeating units which can be paired with meeting amended claim 1 which can be paired with the 3,4-dihydroxystyrene of P-19, see below:

    PNG
    media_image16.png
    222
    354
    media_image16.png
    Greyscale

With respect to new claim 12, TAKIZAWA et al further disclose equivalent acid decomposable groups as seen on page 73 for resin P-69 shown below:
    PNG
    media_image17.png
    225
    379
    media_image17.png
    Greyscale

With respect to new claim 13, applicants are directed to page 90 photoacid (z118) and (z119) which meet the claim compound (B), see below:
    PNG
    media_image18.png
    376
    400
    media_image18.png
    Greyscale

With respect to new claim 14, shown here:

    PNG
    media_image19.png
    814
    658
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    418
    650
    media_image20.png
    Greyscale

TAKAHASHI et al ‘445 report radiation sensitive composition comprising acid decomposable groups listed an equivalent as seen on pages 56, 57 and 66 wherein the following resins report equivalent acid decomposable groups below in (P-2), (P-4) and (P-5):
    PNG
    media_image21.png
    320
    399
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    320
    412
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    357
    393
    media_image23.png
    Greyscale

Note the acid decomposable groups to a t-butyl group, an ethyl cyclopentyl group and an isopropyl cyclohexyl group are listed a suitable and equivalent acid decomposable groups in TAKAHASHI et al ‘445.
TAKAHASHI et al ‘643 to a radiation sensitive composition disclose equivalent acid -decomposable groups as seen on pages 5-7:

    PNG
    media_image24.png
    191
    728
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    293
    324
    media_image25.png
    Greyscale

The skilled artisan is directed to use any of the listed acid decomposable groups in a copolymer with the expectation of same or similar results.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention seeing the other comonomers of TAKIZAWA et al to substitute know equivalent acid decomposable repeating units as highlighted in P-2 and P-5 of TAKAHASHI et al ‘445 and repeating units 8 and 15 of TAKAHASHI et al ‘643 above in for the acid decomposable unit in P-19 above incorporated with photoacids (z118) or (z119) in the composition with the reasonable expectation of having a composition which is improved in sensitivity, resolution, and space width roughness performance as well as adhesion to the substrate.
The language amended in claim 1 with respect to the protective group “is left due to an action of an acid…” fails to describe the chemistry occurring wherein the protective group is known in the art to “be a leaving group/cleaved group” due to the action of an acid generating a polar group on the resin.  
The amendment to claims 1 and 14 include formula A2 which can be seen as the same unit to formula 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
August 26, 2022